Case 2:16-cv-06599-JGB-E Document 154-1 Filed 05/28/21 Page 1 of 2 Page ID #:3888




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      MICHAEL J. CHILLEEN, Cal. Bar No. 210704
    4 mchilleen@sheppardmullin.com
      STACY M. DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
  10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        GUILLERMO ROBLES,                                   Case No. 2:16-cv-06599-JGB-E
  13                                                        Honorable Jesus G. Bernal
                          Plaintiff,
  14                                                        DECLARATION OF MICHAEL J.
                 v.                                         CHILLEEN IN SUPPORT OF
  15                                                        DEFENDANT DOMINO’S PIZZA
        DOMINO’S PIZZA LLC,                                 LLC’S MOTION IN LIMINE NO. 5:
  16                                                        TO EXCLUDE ANY EVIDENCE OF
                          Defendant.                        POST-COMPLAINT VISITS TO
  17                                                        DEFENDANT’S WEBSITE AND/OR
                                                            MOBILE APPLICATION
  18
  19                                                        Date: June 28, 2021
                                                            Time: 11:00 a.m.
  20                                                        Ctrm: 1
  21
                                                            Action Filed: September 1, 2016
  22                                                        Trial Date:   July 13, 2021
  23
  24
  25
  26
  27
  28
                                                                                   Case No. 2:16-cv-06599
        SMRH:4834-2291-1724.1            DECLARATION OF MICHAEL J. CHILLEEN ISO DEFENDANT’S MIL NO. 5
Case 2:16-cv-06599-JGB-E Document 154-1 Filed 05/28/21 Page 2 of 2 Page ID #:3889




    1                           DECLARATION OF MICHAEL J. CHILLEEN
    2                     I, Michael J. Chilleen, declare as follows:
    3            1.             I am an attorney duly admitted to practice before this Court. I
    4 am a partner with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record
    5 for Defendant Domino’s Pizza LLC (“Defendant”). If called as a witness, I could
    6 and would competently testify to all facts within my personal knowledge except
    7 where stated upon information and belief. This declaration is submitted in support
    8 of Defendant Domino’s Pizza LLC’s Notice of Motion and Motion in Limine No. 5
    9 to Exclude Any Evidence of Post-Complaint Visits to Defendant’s Website and/or
  10 Mobile Application (“Motion”).
  11             2.             Attached as Exhibit A to this Declaration is a true and correct
  12 copy of Plaintiff’s Supplemental Response to Special Interrogatory No. 8.
  13             3.             Defendant will be prejudiced if the Court permits this
  14 inadmissible and prejudicial material referenced above and similar evidence at time
  15 of trial because Plaintiff failed to plead with particularity.
  16             4.             The subject matter of this motion has been disclosed to opposing
  17 counsel and opposing counsel has not agreed to stipulate that such matter will not be
  18 mentioned or displayed in the presence of the jury unless and until it is admitted in
  19 evidence.
  20                      I declare under penalty of perjury under the laws of the State of
  21 California that the foregoing is true and correct.
  22                      Executed May 28, 2021, at Costa Mesa, California.
  23
  24                                                    /s/ Michael J. Chilleen
                                                        Michael J. Chilleen
  25
  26
  27
  28

                                                     -1-                         Case No. 2:16-cv-06599
        SMRH:4834-2291-1724.1          DECLARATION OF MICHAEL J. CHILLEEN ISO DEFENDANT’S MIL NO. 5
